Entered: October 18th, 2019
                               Case 19-18716     Doc 32     Filed 10/18/19     Page 1 of 2
Signed: October 17th, 2019

SO ORDERED
No response or opposition. Final compensation must be determined by court
order.




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                             (Baltimore Division – SAL)

              In re:                                        *

              CONSTANCE M. RATHELL                          *       Case No.: 19-18716-TJC

                         Debtor.                            *       (Chapter 13)

              *          *     *      *     *       *       *       *      *       *       *       *
                  ORDER GRANTING APPLICATION TO EMPLOY REAL ESTATE AGENT

                         Upon consideration of the Application to Employ Real Estate Agent (the

              “Application”) filed by Debtor, Constance Rathell, the Verified Statement filed in

              support thereof, it appearing that Tim Miller is a licensed real estate agent in the State of

              Maryland, is a disinterested person and has no interest adverse to the Estate, it is, by the

              United States Bankruptcy Court for the District of Maryland,

                         ORDERED, that the Debtor is authorized to employ Tim Miller to obtain a

              contract for the sale of the 12681 Old Skipton Road Property at the commission rate of

              6% as set forth in the Application and Listing Agreement.




              cc:



              #3369201v.1
              Case 19-18716       Doc 32   Filed 10/18/19    Page 2 of 2



Office of the U.S. Trustee                  Robert S. Thomas, II
Garmatz Federal Courthouse                  Chapter 13 Trustee
101 West Lombard Street                     300 E. Joppa Road, #409
Suite 2625                                  Towson, MD 21286
Baltimore, Maryland 21201                   VIA ECF

Tim Miller                                  1880 Bank
Benson and Mangold Commercial               c/o Adam M. Lynn, Esq.
24 N. Washington Street                     McAllister, DeTar, Showalter & Walker
Easton, MD 21601                            100 N. West Street
Prospective Realtor                         Easton, Maryland 21601
                                            Lienholder
                                            VIA ECF

Constance M. Rathell                        Shore United Bank
545 Cynwood Drive, #I-101                   18 E. Dover Street
Easton, MD 21601                            Easton, MD 21601
Debtor                                      Lienholder

Charles R. Rathell, Trustee                 Joseph M. Selba, Esq.
Charles R. Rathell, Jr. Residuary Trust     Tydings & Rosenberg LLP
305 E. Dover Street                         One East Pratt Street, Suite 901
Easton, MD 21601                            Baltimore, Maryland 21202
Co-owner                                    Counsel for Debtor


                                   END OF ORDER




#3369201v.1
